Title: The American Commissioners: Two Resolutions, 2 February 1777, 5 February 1777
From: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur
To: 


The context of these resolutions is the commissioners’ memorandum to Vergennes of February 1, in which they urged France to enter the war. Their instructions gave them almost no practical leverage for achieving that end, and they were considering how far they could stretch the instructions. Congress had authorized them to promise, in the event of a French alliance, that neither party would make a separate peace without six months’ notice to the other. In the first of the commissioners’ resolutions they authorize themselves, if need be, to promise no separate peace, or aid to the common enemy, or relaxation of effort while the war continues. This assumption of authority must have seemed to them, or at least to one of them, extremely dangerous; hence their dramatic pledge, three days later, to do whatever might be needful at the risk of liberty or life. Lee wrote this second resolution, and he was prone to drama if not melodrama. Perhaps his fellow commissioners expected some answer from Vergennes that would put their resolution to the test; more probably Franklin and Deane, for the very reason that they had no such expectation, were willing to humor Lee.
 
I.
Paris, Feby. 2d. 1777.
It is considered that in the present situation of things at the Courts of France and Spain, we find no probability of obtaining any effectual aid, alliance, or declaration of War against Great Britain, without the following stipulation; therefore
We the Commissioners plenipotentiary from the Congress of the United States of America, are unanimously of Opinion, that if France or Spain should conclude a Treaty of Amity and Commerce with our States, and enter into a War with Great Britain in consequence of that, or of open aid given to our States, it will be right and proper for us, or in absence of the others, for any one of us, to stipulate and agree that the United States, shall not separately conclude a Peace, nor aid Great Britain against France or Spain, nor intermit their best exertions against Great Britain during the continuance of such War. Provided always that France and Spain, do on their part enter into a similar stipulation, with our States.
B FranklinSilas DeaneArthur Lee
  
II.
Paris, Feby. 5th 1777.
It is farther considered, that in the present peril of the liberties of our Country, it is our duty to hazard every thing in their support and defence.
Therefore Resolvd unanimously,
That if it shoud be necessary, for the attainment of any thing, in our best judgment, material to the defence and support of the public cause; that we shoud plege our persons, or hazard the censure of the Congress by exceeding our Instructions, we will, for such purpose most chearfully risque our personal liberty or life.
B FranklinSilas DeaneArthur Lee
 
Notation: Resolution of the Commrs. Feb. 2. 1777 likewise a Resolution of Feb. 5. 1777.
